           Case 3:17-cr-01246-WQH Document 52 Filed 05/13/21 PageID.111 Page 1 of 2
      ·,
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                            FILED
                                                                                                                    MAY 13 2021
                                    UNITED STATES DISTRICT Cou I.T
                                           SOUTHERN DISTRICT OF CALIFORNIA                                CLERK, U.S. DISTRICT COURT
                                                                                                        SOUlliERN~ICTOFCALIFORNIA
                                                                                                      BY                          DEPUTY
             UNITED STATES OF AMERJCA                                JUDGMENT IN AC                   I  I I~ a.I    I   .,


                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                               V.

              ERJK BARAJAS-PAREDES (1)                                  Case Number:        l 7CR1246-WQH

                                                                     FD BY PATRJCIA OJEDA
                                                                     Defendant's Attorney
REGISTRATION NO.               17CR1246-WQH
•-
THE DEFENDANT:
~ admitted guilt to violation of allegation(s) No.          1 OF THE ORDER TO SHOW CAUSE.

 D   was found guilty in violation of allegation(s) No.
                                                          - - - - - - - - - - - - after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation

                                    nv 1, Committed a federal, state or local offense




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are folly paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                      HON.-William Q. Hayes
                                                                     UNITED STATES DI
             Case 3:17-cr-01246-WQH Document 52 Filed 05/13/21 PageID.112 Page 2 of 2
     \


AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                  ERIK BARAJAS-PAREDES(!)                                                Judgment - Page 2 of 2
CASE NUMBER:                17CR1246-WQH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TEN (10) MONTHS CONSECUTIVE TO THE SENTENCE IMPOSED IN CASE 20CR1355-WQH.




 D       Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •       The court makes the following recommendations to the Bureau of Prisons:




 •       The defendant is remanded to the custody of the United States Marshal.

 D       The defendant shall surrender to the United States Marshal for this district: .
         •    at
                   - - - - - - - A.M.                         on
         D    as notified by the United States Marshal.

         The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •       Prisons:
         •    on or before
         •    as notified by the United States Marshal.
         D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

         Defendant delivered on                                           to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTYUNlTED STATES MARSHAL




                                                                                                      17CR1246-WQH
